UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1574



ZHENLU ZHANG,

                                              Plaintiff - Appellant,

          versus


SCIENCE & TECHNOLOGY CORPORATION, (STC);
COMPUTER SCIENCE CORPORATION, (CSC); NATIONAL
OCEANIC   AND   ATMOSPHERIC   ADMINISTRATION,
(NOAA); JC MILLER, Lawyer,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-03001-DKC)


Submitted:   September 13, 2007       Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zhenlu Zhang, Appellant Pro Se.    JC Miller, SAUL & EWING, LLP,
Washington, DC; Larry Robert Seegull, DLA PIPER US LLP, Baltimore,
Maryland; Allen F. Loucks, Assistant United States Attorney, Jason
Daniel Medinger, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland; Anessa Abrams, SCHMELTZER, APTAKER & SHEPARD, PC,
Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Zhenlu   Zhang    appeals   the   district   court’s   order

dismissing his civil action.   We have reviewed the record and find

no reversible error.*      Accordingly, we affirm for the reasons

stated by the district court. Zhang v. Science & Technology Corp.,

No. 8:06-cv-03001-DKC (D. Md. May 18, 2007). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED




     *
      To the extent Zhang seeks to raise additional claims in his
informal brief, these claims are not properly before this court.
See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

                                - 2 -